Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 1 of 11 PageID: 1



William P. Deni, Jr.
Charles H. Chevalier
J. Brugh Lower
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


VALEANT PHARMACEUTICALS
NORTH AMERICA LLC; VALEANT
PHARMACEUTICALS IRELAND LTD.;
DOW PHARMACEUTICAL SCIENCES, INC.;
and KAKEN PHARMACEUTICAL CO., LTD.,                         Civil Action No. 19-5162

                       Plaintiffs,                        Document Electronically Filed

               v.

ZYDUS PHARMACEUTICALS (USA) INC.;
ZYDUS WORLDWIDE DMCC; and
CADILA HEALTHCARE LIMITED d/b/a
ZYDUS CADILA,

                       Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs   Valeant    Pharmaceuticals   North   America      LLC   (“Valeant”), Valeant

Pharmaceuticals Ireland Ltd. (“Valeant Ireland”), Dow Pharmaceutical Sciences, Inc. (“Dow”),

and Kaken Pharmaceutical Co., Ltd. (“Kaken”) (collectively, “Plaintiffs”) by way of this

Complaint against Zydus Pharmaceuticals (USA) Inc. (“Zydus USA”), Zydus Worldwide

DMCC (“Zydus Worldwide”), and Cadila Healthcare Limited d/b/a Zydus Cadila (“Zydus

Cadila”) (collectively, “Zydus” or “Defendants”) allege as follows:


                                                 1
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 2 of 11 PageID: 2



                                       THE PARTIES

       1.      Plaintiff Valeant is a limited liability company organized and existing under the

laws of Delaware having its principal place of business at 400 Somerset Corporate Boulevard,

Bridgewater, New Jersey 08807.

       2.      Plaintiff Valeant Ireland is a company existing under the laws of Ireland having

an office at 3013 Lake Drive, Citywest Business Campus, Dublin 24, Ireland.

       3.      Plaintiff Dow is a corporation organized and existing under the laws of Delaware

having its principal place of business at 1330 Redwood Way, Petaluma, California 94954.

       4.      Plaintiff Kaken is a corporation organized and existing under the laws of Japan

having its principal place of business at 20th Floor, Bunkyo Green Court, 28-8, Honkomagome

2-chome, Bunkyo-ku, Tokyo 113-8650, Japan.

       5.      Upon information and belief, Zydus USA is a corporation organized and existing

under the laws of the State of New Jersey, having a principal place of business at 73 Route

31 North, Pennington, New Jersey 08534.

       6.      Upon information and belief, Zydus Worldwide is a corporation organized and

existing under the laws of United Arab Emirates, having a principal place of business at Armada

Tower 2, P2, Cluster P, 9 Floor, Office 908, Al Thanyah 5, Hadaeq Mohammed Bin Rashid,

Dubai, United Arab Emirates.

       7.      Upon information and belief, Zydus Cadila is a corporation organized and

existing under the laws of India, having a principal place of business at Zydus Tower, Satellite

Cross Roads, Ahmedabad, 380015, Gujarat, India.

       8.      Upon information and belief, Zydus USA is a wholly-owned subsidiary of Zydus

Worldwide.




                                               2
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 3 of 11 PageID: 3



                                   NATURE OF THE ACTION

       9.       This is an action for infringement of United States Patent No. 10,105,444 (“the

’444 patent”) arising under the United States patent laws, Title 35, United States Code, § 100 et

seq., including 35 U.S.C. §§ 271 and 281. This action relates to Zydus’s filing of an Abbreviated

New Drug Application (“ANDA”) under section 505(j) of the Federal Food, Drug, and Cosmetic

Act (“the Act”), 21 U.S.C. § 355(j), seeking U.S. Food and Drug Administration (“FDA”)

approval to market its generic efinaconazole topical solution, 10% (“Zydus’s generic

efinaconazole topical solution”). 1

                                 JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), and

2201-02.

       11.      Upon information and belief, this court has jurisdiction over Zydus Worldwide.

Upon information and belief, Zydus Worldwide is in the business of, inter alia, developing,

manufacturing, marketing, importing, and selling pharmaceutical products, including generic

drug products. Upon information and belief, Zydus Worldwide directly, or indirectly, develops,

manufactures, markets, and sells generic drug products throughout the United States and in this

judicial district, and this judicial district is a likely destination for Zydus’s generic efinaconazole

topical solution. Upon information and belief, Zydus Worldwide purposefully has conducted

and continues to conduct business in this judicial district.

       12.      Upon information and belief, this court has jurisdiction over Zydus Cadila.


1
        Plaintiffs previously brought an action for infringement of United States Patent Nos.
7,214,506 (“the ’506 patent”), 8,039,494 (“the ’494 patent”), 8,486,978 (“the ’978 patent”),
9,302,009 (“the ’009 patent”), 9,566,272 (“the ’272 patent”), 9,662,394 (“the ’394 patent”),
9,861,698 (“the ’698 patent”), and 9,877,955 (“the ’955 patent”). That action is currently
pending in this Court as Case No. 3:18-cv-13635 (PGS) (LHG), and Plaintiffs hereby incorporate
by reference their Complaint against Zydus (ECF No. 1) in that action.


                                                  3
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 4 of 11 PageID: 4



Upon information and belief, Zydus Cadila is in the business of, inter alia, developing,

manufacturing, marketing, importing, and selling pharmaceutical products, including generic

drug products. Upon information and belief, Zydus Cadila directly, or indirectly, develops,

manufactures, markets, and sells generic drug products throughout the United States and in this

judicial district, and this judicial district is a likely destination for Zydus’s generic efinaconazole

topical solution. Upon information and belief, Zydus Cadila purposefully has conducted and

continues to conduct business in this judicial district.

       13.      Upon information and belief, this Court has jurisdiction over Zydus USA. Upon

information and belief, Zydus USA is in the business of, inter alia, developing, manufacturing,

marketing, importing, and selling pharmaceutical products, including generic drug products.

Upon information and belief, Zydus USA directly, or indirectly, develops, manufactures,

markets, and sells generic drug products manufactured by Zydus Worldwide and Zydus Cadila,

throughout the United States and in this judicial district, and this judicial district is a likely

destination for Zydus’s generic efinaconazole topical solution. Upon information and belief,

Zydus USA is a corporation organized and existing under the laws of the State of New Jersey,

having a principal place of business at 73 Route 31 North, Pennington, New Jersey 08534. Upon

information and belief, Zydus USA purposefully has conducted and continues to conduct

business in this judicial district. Upon information and belief, Zydus USA has previously

submitted to the jurisdiction of this Court and has further previously availed itself of this Court

by asserting counterclaims in other civil actions initiated in this jurisdiction.

       14.      Zydus Worldwide has taken the costly, significant step of applying to the FDA

for approval to engage in future activities—including the marketing of its generic drugs—that

will be purposefully directed at, upon information and belief, the State of New Jersey and




                                                   4
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 5 of 11 PageID: 5



elsewhere. Zydus Worldwide’s ANDA filings constitute formal acts that reliably indicate plans

to engage in marketing of the proposed generic drugs. Upon information and belief, Zydus

Worldwide intends to direct sales of its drugs into New Jersey, among other places, once it has

the requested FDA approval to market them. Upon information and belief, Zydus Worldwide

will engage in marketing of its proposed ANDA products in New Jersey upon approval of its

ANDA.

        15.      Upon information and belief, Zydus Worldwide, Zydus Cadila, and Zydus USA

operate as a single integrated business. Upon information and belief, Zydus Worldwide, Zydus

Cadila, and Zydus USA each act as an agent of the other and work together to, inter alia,

develop, manufacture, obtain regulatory approval, market, sell and distribute generic copies of

branded pharmaceutical products throughout the United States, including in this judicial district.

        16.      Zydus Worldwide, Zydus Cadila, and Zydus USA know or should know that

Jublia® is manufactured for Valeant Pharmaceuticals North America LLC in Bridgewater, NJ

08807 USA at least because that information is included in the label and prescribing information

for Jublia®.

        17.      Upon information and belief, venue is proper in this judicial district under

28 U.S.C. §§ 1391(c) and (d), and § 1400(b).

        18.      Venue is proper against Zydus Worldwide, a foreign corporation, in any judicial

district that has personal jurisdiction, including this judicial district.

        19.      Venue is proper against Zydus Cadila, a foreign corporation, in any judicial

district that has personal jurisdiction, including this judicial district.

        20.      Venue is proper against Zydus USA because it is incorporated in New Jersey and

operates a principal place of business in this judicial district.




                                                    5
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 6 of 11 PageID: 6



                                    THE PATENT IN SUIT

       21.      The United States Patent and Trademark Office issued the ’444 patent on

October 23, 2018.      The ’444 patent claims, generally speaking, inter alia, pharmaceutical

formulations including ethanol, cyclomethicone, diisopropyl adipate, C12-15 alkyl lactate and

antioxidant. Plaintiffs hold all substantial rights in the ’444 patent and have the right to sue for

infringement thereof. The ’444 patent is valid and enforceable. A copy of the ’444 patent is

attached hereto as Exhibit A.

       22.      Dow is the holder of New Drug Application (“NDA”) No. 203567 for Jublia®,

which the FDA approved on June 6, 2014. In conjunction with NDA No. 203567, the ’444

patent is listed in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations

(“the Orange Book”).

       23.      Efinaconazole topical solution, 10% is sold in the United States under the

trademark Jublia®.

                        ZYDUS’S INFRINGING ANDA SUBMISSION

       24.      Upon information and belief, Zydus filed or caused to be filed with the FDA

ANDA No. 212178, under Section 505(j) of the Act and 21 U.S.C. § 355(j).

       25.      Upon information and belief, Zydus’s ANDA No. 212178 seeks FDA approval

to sell in the United States Zydus’s generic efinaconazole topical solution, intended to be a

generic version of Jublia®.

       26.      Kaken and Dow received a letter dated December 26, 2018, from Zydus USA, on

behalf of Zydus Worldwide, purporting to be a Notice of Certification for ANDA No. 212178

(“Zydus’s notice letter”) under Section 505(j)(2)(B)(ii) and (iv) of the Act, 21 U.S.C.

§ 355(j)(2)(B)(ii) and (iv), and 21 § C.F.R. 314.95(c) that included a certification pursuant to 21




                                                 6
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 7 of 11 PageID: 7



U.S.C. § 355(j)(2)(A)(vii)(IV).

       27.      Zydus’s notice letter alleges that Zydus Worldwide has submitted to the FDA

ANDA No. 212178 seeking FDA approval to sell Zydus’s generic efinaconazole topical solution,

intended to be a generic version of Jublia®.

       28.      Upon information and belief, ANDA No. 212178 seeks approval of Zydus’s

generic efinaconazole topical solution that is the same, or substantially the same, as Jublia®.

       29.      Upon information and belief, Zydus Worldwide’s actions relating to ANDA No.

212178 complained of herein were done with the cooperation, the participation, the assistance of,

and at least in part for the benefit of Zydus USA and Zydus Cadila.

                                  COUNT I AGAINST ZYDUS

                       Infringement of the ’444 Patent under § 271(e)(2)

       30.      Paragraphs 1-29 are incorporated herein as set forth above.

       31.      Under 35 U.S.C. § 271(e)(2), Zydus has infringed at least one claim of the ’444

patent by submitting, or causing to be submitted to the FDA, ANDA No. 212178 seeking

approval for the commercial marketing of Zydus’s generic efinaconazole topical solution before

the expiration date of the ’444 patent.

       32.      Upon information and belief, Zydus’s generic efinaconazole topical solution

will, if approved and marketed, infringe, either literally or under the doctrine of equivalents, at

least one claim of the ’444 patent.

       33.      Upon information and belief, Zydus will, through the manufacture, use, import,

offer for sale, and/or sale of Zydus’s generic efinaconazole topical solution, directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’444 patent.

       34.      If Zydus’s marketing and sale of its generic efinaconazole topical solution prior

to the expiration of the ’444 patent is not enjoined, Plaintiffs will suffer substantial and


                                                 7
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 8 of 11 PageID: 8



irreparable harm for which there is no adequate remedy at law.

                                 COUNT II AGAINST ZYDUS

                   Declaratory Judgment of Infringement of the ’444 Patent

        35.     Paragraphs 1-34 are incorporated herein as set forth above.

        36.     These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        37.     There is an actual case or controversy such that the Court may entertain

Plaintiffs’ request for declaratory relief consistent with Article III of the United States

Constitution, and this actual case or controversy requires a declaration of rights by this Court.

        38.     Zydus has made, and will continue to make, substantial preparation in the United

States to manufacture, use, offer to sell, sell, and/or import Zydus’s generic efinaconazole topical

solution before the expiration date of the ’444 patent, including Zydus’s filing of ANDA No.

212178.

        39.     Upon information and belief, any commercial manufacture, use, offer for sale,

sale, and/or importation of Zydus’s generic efinaconazole topical solution will directly infringe,

contributorily infringe, and/or induce infringement of at least one claim of the ’444 patent.

        40.     Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Zydus’s generic efinaconazole

topical solution will constitute infringement of at least one claim of the ’444 patent.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Zydus on the patent infringement claims set forth above and respectfully

request that this Court:




                                                  8
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 9 of 11 PageID: 9



          1.       enter judgment that, under 35 U.S.C. § 271(e)(2), Zydus has infringed at least

one claim of the ’444 patent by submitting or causing to be submitted ANDA No. 212178 to the

FDA to obtain approval for the commercial manufacture, use, import, offer for sale, and/or sale

in the United States of Zydus’s generic efinaconazole topical solution before the expiration of the

’444 patent;

          2.       order that that the effective date of any approval by the FDA of Zydus’s generic

efinaconazole topical solution be a date that is not earlier than the expiration of the ’444 patent,

or such later date as the Court may determine;

          3.       enjoin Zydus from the commercial manufacture, use, import, offer for sale,

and/or sale of Zydus’s generic efinaconazole topical solution until expiration of the ’444 patent,

or such later date as the Court may determine;

          4.       enjoin Zydus and all persons acting in concert with Zydus from seeking,

obtaining, or maintaining approval of Zydus’s ANDA No. 212178 until expiration of the ’444

patent;

          5.       declare this to be an exceptional case under 35 U.S.C. §§ 285 and 271(e)(4) and

award Plaintiffs costs, expenses, and disbursements in this action, including reasonable

attorney’s fees;

          6.       award Plaintiffs such further and additional relief as this Court deems just and

proper.


Dated: February 8, 2019                        Respectfully submitted,
       Newark, New Jersey
                                               s/ William P. Deni, Jr.
                                               William P. Deni, Jr.
                                               Charles H. Chevalier
                                               J. Brugh Lower
                                               GIBBONS P.C.



                                                  9
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 10 of 11 PageID: 10



                                            One Gateway Center
                                            Newark, New Jersey 07102
                                            Tel: (973) 596-4500
                                            Fax: (973) 596-0545
                                            wdeni@gibbonslaw.com
                                            cchevalier@gibbonslaw.com
                                            jlower@gibbonslaw.com

                                            Attorneys for Plaintiffs

Of Counsel:
Thomas P. Steindler (pro hac vice to be submitted)
Nicole M. Jantzi (pro hac vice to be submitted)
Paul M. Schoenhard (pro hac vice to be submitted)
Ian B. Brooks (pro hac vice to be submitted)
MCDERMOTT WILL & EMERY LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531
(202) 756-8000

Attorneys for Plaintiffs
Valeant Pharmaceuticals North America LLC,
Valeant Pharmaceuticals Ireland Ltd., and
Dow Pharmaceutical Sciences, Inc.

John D. Livingstone (pro hac vice to be submitted)
FINNEGAN, HENDERSON,
FARABOW, GARRETT & DUNNER, LLP
271 17th Street, NW
Suite 1400
Atlanta, GA 30363-6209
(404) 653-6400

Naoki Yoshida (pro hac vice to be submitted)
FINNEGAN, HENDERSON,
FARABOW, GARRETT & DUNNER, LLP
33rd Floor, Shiroyama Trust Tower
3-1, Toranomon 4-chome, Minato-ku
Tokyo, 105-6033 Japan
+81-3-3431-6943

Attorneys for Plaintiff
Kaken Pharmaceutical Co., Ltd.




                                               10
Case 3:19-cv-05162-PGS-LHG Document 1 Filed 02/08/19 Page 11 of 11 PageID: 11



                       CERTIFICATION OF NON-ARBITRABILITY
                       PURSUANT TO LOCAL CIVIL RULE 201.1(d)

        Pursuant to Local Civil Rule 201.1(d), the undersigned counsel hereby certifies that this

action seeks declaratory and injunctive relief and, therefore, is not subject to mandatory

arbitration.

        I certify under penalty of perjury that the foregoing is true and correct.


Dated: February 8, 2019                        s/ William P. Deni, Jr.
       Newark, New Jersey                      William P. Deni, Jr.
                                               GIBBONS P.C.
                                               One Gateway Center
                                               Newark, New Jersey 07102
                                               Tel: (973) 596-4500
                                               Fax: (973) 596-0545
                                               wdeni@gibbonslaw.com

                                               Attorneys for Plaintiffs




                                                  11
